62 F.3d 1424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ann JUETTE, et al., Plaintiffs-Appellees,v.The REGENTS OF the UNIVERSITY OF CALIFORNIA, a publiccorporation, Defendant-Appellant.
No. 93-55980.
United States Court of Appeals, Ninth Circuit.
Argued and Submission Deferred Nov. 5, 1993.Submitted July 24, 1995.Decided July 27, 1995.

Before:  BROWNING, BEEZER, and TROTT, Circuit Judges.
MEMORANDUM*
The district court granted partial summary judgment in favor of plaintiffs, a class of administrative personnel at UCLA, holding that plaintiffs were not salaried employees within the meaning of the Fair Labor Standards Act ("FLSA").  In our recent opinion in Service Employees International Union, Local 102 v. County of San Diego, 35 F.3d 483 (9th Cir.1994) (as amended and supplemented on July 19, 1995, we held that the salary basis test, 29 C.F.R. Sec. 541.118(a), as it existed prior to September 6, 1991, was invalid as applied to the public sector.  Accordingly, we reverse the district court's grant of partial summary judgment and remand for further proceedings in light of that decision.
REVERSED AND REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3